This is a suit upon a judgment rendered in the State of Nebraska, against defendant on December 7, 1932. Upon a trial before the court in Christian County, Missouri, a judgment was rendered for respondent (plaintiff in said suit) against appellant (defendant in said suit) for the face of said Nebraska judgment, costs therein and interest on said judgment at seven per cent from date, in the total sum of $2671.55, and costs of suit in Missouri. After unsuccessful motion for new trial, defendant has appealed to this Court. The case is thus before us.
The judicial proceedings in Nebraska and the law of that State were before the trial court, properly certified under the Act of Congress. According to Nebraska law, a judgment becomes dormant after five years, unless certain things have been done.
Article IV, Section 1, of the United States Constitution, provides that "Full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other State."
On March 9, 1943, the Nebraska judgment against defendant was duly revived in Nebraska under the laws of Nebraska, as thus certified. It was then a good judgment in Nebraska. Full faith and credit must be given to the action of the District Court of Nebraska. The trial court, therefore, could do nothing else than enforce the said Nebraska judgment in Missouri.
The judgment below is affirmed. Fulbright, J., concurs;Smith, J., absent. *Page 1112